ALLOWABLE SUBJECT MATTER
Claims 1-15 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Higashi (US 2014/0375113 A1) teaches a brake control apparatus includes a first pressure-applying section connected through a first oil passage to a wheel cylinder; a pump; a communication valve provided on a second oil passage which connects the first oil passage with the pump; a backflow passage connecting a suction side of the pump with a portion between the pump and the communication valve; a pressure-regulating valve provided on the backflow passage; and a control unit. The control unit attains a first state that causes the first pressure-applying section to apply hydraulic pressure to the wheel cylinder, and a second state that causes the pump to apply hydraulic pressure to the wheel cylinder by driving the pump and at least one of the communication valve and the pressure-regulating valve. The control unit actuates the at least one with a delay relative to an actuation of the pump, when switching to the second state.
In regarding to independent claim 1, Higashi taken either individually or in combination with other prior art of record fails to teach or render obvious a brake system, comprising: a first brake device; a second brake device that has a different control accuracy of the braking force from the first brake device; and a brake control device that controls a braking force of the first brake device and a braking force of the second brake device according to a required braking force, wherein the brake control device has a first control mode in which the braking force of the first brake device is controlled to be smaller than the braking force of the second brake device, and a second control mode in which the braking force of the first brake device is increased rather than the first control mode, and wherein the second brake device is controlled so that a sum of the braking force of the first brake device and the braking force of the second brake device matches the required braking force.
In regarding to independent claim 5, Higashi taken either individually or in combination with other prior art of record fails to teach or render obvious a brake system, comprising: a first brake device; a second brake device that has a different control accuracy of the braking force from the first brake device; and a brake control device that controls a braking force of the first brake device and a braking force of the second brake device according to a required braking force, wherein the brake control device has a third control mode in which the braking force is reduced in accordance with a braking force reduction command, and a fourth control mode in which the braking force of the first brake device is reduced rather than the third control mode, and wherein the second brake device is controlled so that a sum of the braking force of the first  brake device and the braking force of the second brake device matches the required braking force.
In regarding to independent claim 13, Higashi taken either individually or in combination with other prior art of record fails to teach or render obvious a control method for a brake system which includes a hydraulic brake device disposed on a front wheel of a vehicle, and an electric brake device disposed on a rear wheel of the vehicle, the control method comprising: calculating a required vehicle braking force of the vehicle; calculating a hydraulic pressure command initial value of the hydraulic brake device and a thrust command initial value of the electric brake device based on the calculated required vehicle braking force; performing a comparison between the hydraulic pressure command initial value and a predetermined threshold to determine a control accuracy of the hydraulic brake device; when it is determined that the control accuracy of the hydraulic brake device is low, correcting the hydraulic pressure command initial value; calculating a front wheel compensation amount based on the hydraulic pressure command initial value and a hydraulic pressure of the hydraulic brake device; calculating a thrust command value based on the front wheel compensation amount, the thrust command initial value of the electric brake device, and a measured thrust; and correcting the hydraulic pressure command value of the hydraulic brake device and the thrust command value of the electric brake device so as to prevent wheel lock, based on each wheel speed of the front wheel and the rear wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	June 1, 2022